United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2246
                                   ___________

Larry Ingram,                               *
                                            *
                     Appellant,             *
                                            *
       v.                                   *
                                            *
City of Pine Bluff; Pine Bluff Planning *
Commission; Dale Dixon, individually *
and in his official capacity; J. C.         *
Jeffries, individually and in his official * Appeal from the United States
capacity; Irene Holcomb, individually       * District Court for the Eastern
and in her official capacity; Dutch         * District of Arkansas.
King, individually and in his official      *
capacity; Dr. Phillip Chavis,               *      [UNPUBLISHED]
individually and in his official capacity; *
Bill Brummett; individually and in his      *
official capacity; Levert Blunt,            *
individually and in his official capacity; *
Jackie Kirby, individually and in his       *
official capacity; Jerry Taylor,            *
individually and in his official capacity, *
                                            *
                     Appellees.             *
                                       ___________

                             Submitted: November 17, 2000

                                  Filed: November 22, 2000
                                   ___________

Before BYE, HEANEY, and FAGG, Circuit Judges.
                                    ___________

PER CURIAM.

       After the City of Pine Bluff demolished his building, Larry Ingram brought this
federal lawsuit against the City, its Planning Commission, and its City Council
members (collectively "the City"), asserting they "deprived [him] of his constitutional
property right without due process of law or just compensation." Ingram also asserted
the City's actions amounted to "a wrongful taking of [his] property without a justifying
public purpose and without substantive or procedural due process," and violated his
rights under the equal protection clause. In addition, Ingram asserted fraud and breach
of contract claims under state law. The City filed a motion to dismiss the complaint,
and Ingram sought to file a first amended complaint adding an allegation the City seized
his property. Accepting the complaint's allegations as true and construing all
reasonable inferences from the allegations in Ingram's favor, the district court
concluded Ingram failed to state a ripe takings claim because he had not sought
compensation for the taking through available state procedures. The district court
dismissed Ingram's other constitutional and state claims without prejudice, allowing
Ingram to refile them after pursuing available state-law remedies. The district court
denied Ingram's motion to file his amended complaint as moot.

       On appeal, Ingram contends he need not seek compensation in state court before
bringing his federal lawsuit. According to Ingram, state inverse condemnation
procedures are unavailable because the City did not take his property for a public
purpose. We disagree. Arkansas law provides for inverse condemnation, defined as
"a cause of action against a governmental defendant to recover the value of property
which has been taken in fact by a governmental entity, although not through eminent
domain procedures." National By-Products, Inc. v. City of Little Rock, 916 S.W.2d
745, 747-48 (Ark. 1996); see also Ark. Code Ann. § 18-15-410 (Michie 1987).
Because Arkansas law provides adequate means for compensating Ingram for his


                                          -2-
property taken in fact by the City, and Ingram has not shown a state inverse
condemnation action would be futile, Ingram "must bring an action in the Arkansas
courts before [his] takings claim will be ripe for prosecution in the federal arena."
McKenzie v. City of White Hall, 112 F.3d 313, 317 (8th Cir. 1997); accord Collier v.
City of Springdale, 733 F.2d 1311, 1317 (8th Cir. 1984) (just compensation must be
afforded for de facto taking and state courts must interpret their statutes in accordance
with just compensation clause). We decline the City's invitation to review the
remaining claims because they are not properly before us given the current state of the
record.

         Having carefully considered all of Ingram's arguments, we affirm the district
court.

         A true copy.

               Attest:

                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-